

CLYDE & CO    

--------------------------------------------------------------------------------



OCTAVIAN INTERNATIONAL LIMITED


and


MR OWEN PETER MOFFITT


Service Agreement for Director
 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




Agreement


Dated 16 October 2008


Between:


(1)
OCTAVIAN INTERNATIONAL LIMITED a company registered in England and Wales under
number 04185988 which is trading from Bury House, 1-3 Bury Street, Guildford,
Surrey, GU2 4AW (Company); and



(2)
PETER MOFFITT of 5 Carrington Drive, Flaxton, QLD 4560, Australia (Executive).



1
Appointment

 
1.1
The Company shall employ the Executive as PRESIDENT of the Company and appoints
the Executive as a Director of the Company.

 
1.2
The Executive warrants that by entering into this Agreement or any other
arrangements with the Company or Group Company he will not be in breach of or
subject to any express or implied terms of any contract with or other obligation
to any third party binding on the Executive, including without limitation, any
notice period or the provisions of any restrictive covenants or confidentiality
obligations arising out of any employment with any other employer or former
employer.

 

1.3
The Executive warrants that at the time of entering into this Agreement the
Executive has the right to work in the United Kingdom or believes that he has
the ability to be granted the right to work in the United Kingdom and the
Executive agrees to provide to the Company copies of all relevant documents in
this respect at the request of the Company. In relation to this Clause, the
Company agrees to sponsor, support and endorse the efforts of the Executive in
the process of receiving the necessary permits to allow him to have the right to
work in the United Kingdom pursuant to the position considered in this
Agreement. If at any time during the course of this Agreement the Executive
ceases to have or fails to achieve in a reasonable timeframe the right to work
in the United Kingdom the Company may immediately terminate the Executive’s
employment without payment of compensation.

 

1.4
The Company reserves the right to appoint any other person to act jointly or in
conjunction with the Executive.

 

2
Term

 

2.1
Subject to Clause 14.3, the Executive’s employment shall commence on 11 February
2008 and shall continue unless and until either party gives notice to the other
in accordance with Clause 14.1. No employment with a previous employer is deemed
to be continuous with the Executive’s employment with the Company and as such
the Executive’s continuous employment commenced on 11 February 2008.


--------------------------------------------------------------------------------


 

2.2
The Executive’s employment under this Agreement will terminate on the last day
of the month in which the Executive shall attain the Company’s retirement age
from time to time. This is currently 65 years.

 

3
Place of work

 
The Executive place of work will be at 1-3 Bury Street, Guildford, Surrey, GU2
4AW or such other place of business as the Company may reasonably require. The
Executive may be required to work outside the United Kingdom from time to time
but unless otherwise agreed with the Company the Executive will not be required
to live outside the United Kingdom.
 

4
Duties and powers

 

4.1
The Executive shall:

 

 
(a)
faithfully, diligently and in good faith exercise such powers and perform such
duties (if any) on behalf of the Company or any Group Company as are consistent
with the Executive’s position and as may from time to time be assigned to the
Executive by the Board or anyone else authorised by the Board and shall not do
anything that is harmful to the Company or any Group Company;

 

 
(b)
exclusively devote the whole of the Executive’s time, skill, ability and
attention to the business of the Company or any Group Company;

 

 
(c)
expect and agree to travel extensively to various business locations, as
required to perform his duties and functions and according to the prescribed
Company Travel Executive Scheme and according to fair and reasonable travelling
conditions, as generally guided by the Company’s Travel Policy in force at that
time and as agreed or approved by the Company Board;

 

 
(d)
use all reasonable endeavours to promote the interests and reputation of the
Company or any Group Company; and

 

 
(e)
accept any offices or directorships as reasonably required by the Board or the
board of directors of any other Group Company.

 
4.2
The Executive shall, in a timely fashion, give to the Board (in writing if so
requested) all information, advice and explanations as may be required in
connection with matters relating to the Executive’s employment under this
Agreement or with the business of the Company or and Group Company for which the
Executive shall from time to time be required to work under Clause 4.1.

 
4.3
The Executive shall at all times comply with and shall not cause the Company or
any Group Company to breach or contravene any and all rules, regulations and
requirement of any regulatory body, or stock exchange, code of conduct or
statutory provision to which the Executive, the Company and/or any Group Company
is from time to time subject, including, without limitation, the Financial
Services and Markets Act 2000 and any rules, regulations or procedures made by
the Company and/or and Group Company from time to time.


--------------------------------------------------------------------------------


 
4.4
The Executive shall not while employed by the Company without the prior written
consent of the Board (which shall not be unreasonably withheld) either solely or
jointly, directly or indirectly, carry on or be engaged, concerned or interested
(whether as shareholder, holder or securities or otherwise) in any other trade
or business including, but not limited to, carrying on business with the
Company’s suppliers or dealers, save that nothing in this Clause shall prevent
the Executive from holding (with prior written consent of the Board which shall
not be unreasonably delayed or withheld) up to three percent (3%) of the issued
equity share capital of any company where those equity shares are listed on a
recognized investment exchange 9as defined in section 285 of the Financial
Services and Markets Act 200) or traded on the alternative Investment Market of
the London Stock Exchange. Failure to secure advance permission in accordance
with this Clause 4.4 may result in summary dismissal.

 
4.5
The Company shall be entitled during the continuance of the Executive’s
employment to make available the Executive’s services to any other person, firm
or company whether or not a Group Company for such periods as the Company
reasonably thinks fit and the Executive shall enter into such agreement (in
terms no less favourable than this Agreement) with such other person, firm or
company as the Company may reasonably require to give full effect to such
arrangement.

 
4.6
The Executive will upon becoming aware of the same promptly disclose to the
Board in writing full details of any wrongdoing by any employee or director of
the Company or any Group Company where that wrongdoing is in the Executive's
reasonable opinion material to that employee or directors employment by the
relevant company or to the interests or reputation of the Company or any Group
Company.

 
5
Directorship

 
5.1
Except as otherwise stated in this Agreement, the Executive shall not prior to
the termination of this Agreement after being appointed resign or be subject to
retirement by rotation as director of the Company or any Group Company (unless
the Articles of Association of the Company or the relevant Group Company as
amended from time to time so provide). If the provisions of this Clause 5.1 and
the Articles of Association of the relevant company conflict, then the Articles
of Association shall prevail.

 
5.2
If the Executive shall cease for any reason whatsoever to be a director of the
Company or any Group Company this Agreement shall (unless the parties otherwise
agree in writing) thereupon terminate but if such cessation is caused by any act
or omission of either party without the consent, concurrence or complicity of
the other such act or omission shall be deemed a breach of this Agreement and
determination of this Agreement shall be without prejudice to any claim for
damages in respect of such breach provided that the Executive shall be treated
as the party in breach if the Executive is removed from office in circumstances
which justify termination under Clause 14.3.

 
5.3
On termination of this Agreement for whatever reason the Executive shall at the
request of the Company resign forthwith without claim for compensation from all
offices the Executive holds in the Company and/or any Group Company or from any
position which the Executive occupies as a trustee in relation to the business
of the Company or any Group Company and in the event of the Executive failing so
to do within 7 days after the making of such request the Company is hereby
irrevocably authorised to appoint its secretary for the time being as the
Executive’s agent in the Executive’s name and on the Executive’s behalf to give
notice of such resignation and to do all other things requisite to give effect
thereto.


--------------------------------------------------------------------------------


 
6
Remuneration

 
6.1
The Executive’s salary (inclusive of any remuneration received or receivable by
the Executive in respect of any office or other employment with the Company or
any Group Company) will be $US375.000 per annum, gross before any deductions
required by law and the net amount shall be paid in equal instalments monthly in
arrears on or around the 5th of each month.

 

6.2
The Executive agrees that the Company may deduct from the salary or any other
sum due to the Executive (including any pay in lieu of notice) any amounts due
to the Company including, without limitation, any overpayment of salary, loan or
advance.

 

6.3
The Executive’s salary shall be reviewed annually at the end of the calendar
year and any resulting changes will be effective from the following January.

 

7
Discretionary bonus

 

7.1
The Company may in its absolute discretion pay the Executive a bonus of such
amount, which (for the purposes of example) is expected to be approximately
$US60,000 per annum net after the deduction of any taxes or other required
deductions, However, this bonus will be at such intervals and subject to such
conditions as the Company may in its sale and absolute discretion determine from
time to time.

 

7.2
Any bonus payment to the Executive shall be purely discretionary and shall not
form part of the Executive’s contractual remuneration under this Agreement. If
the Company makes a bonus payment to the Executive in respect of a particular
financial year of the Company (being the period from 1 January to 31 December,
it shall not be obliged to make subsequent bonus payments.

 

7.3
The Company may, from time to time and by its sole discretion, distribute the
Company’s shares or share options to various staff members, For the sake of
clarity, the Executive is one of the staff members who might be considered to
benefit from those shares or share options.

 

7.4
Notwithstanding Clause 7.2, the Executive shall in any event have no right to a
bonus (whether on a pro-rata basis or otherwise) if:

 

(a)
the Executive has not been employed throughout the whole of the relevant
financial year of the Company; or


--------------------------------------------------------------------------------


 

(b)
the Executive has an unexpired disciplinary warning on his file on the date on
which a bonus might otherwise have been payable; or

 

(c)
the Executive’s employment terminates for any reason or the Executive is under
notice of termination (whether given by the Executive or the Company) at or
prior to the date when a bonus might otherwise have been payable.

 

8
Benefits

 
8.1
The Executive shall (subject to the rules of such schemes) be entitled to
participate at the Company's expense in:

 

(a)
the Company’s private medical cover scheme;

 

(b)
the Company’s travel insurance scheme.

 

8.2
The Company reserves the right to terminate any or all of the schemes referred
to in Clauses 8.1 (a) and 8.1 (b) or to amend them at any time without
compensation. 

 
8.3
AU insured benefits are subject to the policy terms and conditions upon which
they are incepted or renewed and to the Executive and, if appropriate, the
Executive's spouse and/or long term partner (which, for the purposes of this
Clause, means an unmarried person of either sex who, whilst not related to the
Executive by birth or marriage, has been in a committed relationship of mutual
caring with the Executive for at least a year and who shares the Executive
principal place of residence and intends to do so indefinitely) and/or dependant
children meeting the underwriting criteria acceptable to the Company. In the
event that an insurer of any insured benefit under this Agreement does not meet
a claim made by the Executive or on the Executive behalf, then the Executive
shall have no claim against the Company in respect of that insured benefit.

 

 
Subject to the Company’s car allowance policy (if any) from time to time in
force the Company may, at its sole discretion, provide the Executive with an
annual car allowance. The Company shall not be responsible for any costs of
repairs, maintenance, taxation and insurance of the Executive’s vehicle.

 
8.4
The Executive may instruct the Company to make deductions from his salary on a
monthly basis for contributions to be made into the Company's non-contributory
designated stakeholder pension scheme. Any such instructions should be made in
writing detailing the amount to be deducted at source. For the avoidance of
doubt, the Company shall not make any contribution to such a scheme.

 

8.5
A contracting-out certificate is not in force in respect of the Appointment.


--------------------------------------------------------------------------------


 

9
Expenses

 
The Company shall reimburse all reasonable out of pocket expenses properly
incurred by the Executive in the performance of the duties under this Agreement
including travelling (but not to include the cost of travelling to and from the
office), subsistence and entertainment expenses provided the Executive follows
the Company's guidelines/allowances in force at the relevant time and provided
that the Executive shall, where reasonably practicable, provide the Company with
vouchers, invoices or such other evidence of such expenses as the Company may
reasonably require.
 
At the Company’s sole discretion, it is generally expected that all flights of
longer duration than 2 hours used by the Executive will be of Business Class
standards. However, as decided by the Company from time to time, this might
revert to Economy Class standard for business or economic reasons.
 

10
Hours of work

 
10.1
The Executive shall be required to comply with the Company’s normal hours of
work and shall also be required to work any suel1 additional hours as may be
necessary to fulfill the Executive’s duties having regard to the Executive’s
status and seniority. No further remuneration is payable for any hours worked in
addition to the Company's normal hours.

 
10.2
The Executive agrees that, for the purposes of the Working Time Regulations 1998
(WTR), the duration of the Executive’s working time is wholly or partly
unmeasured and/or can be determined by the Executive and as such the 48-hour
maximum working week under the VVTR does not apply to the Executive. The
Executive will not receive any further remuneration for any hours worked in
addition to normal business hours.

 
11
Holidays

 
11.1
In addition to the usual public holidays the Executive will be entitled to 25
working days’ paid holiday in each calendar year. The holiday will accrue on a
pro rata basis throughout each calendar year. Such holidays are to be taken at
such time or times as may be agreed with the Board.

 
11.2
The holiday year runs from January to December and the Executive may not carry
forward more than 5 days untaken holiday into the next holiday year and any
further untaken holiday shall be forfeited. The Executive may not take more than
15 days' holiday at one time without prior approval of the Board.

 
11.3
Upon termination of the Executive’s employment the Executive will receive pay in
lieu of accrued but untaken holiday up to the date of termination of the
Executive’s employment and the Company may deduct an appropriate sum in respect
of days taken in excess of the Executive's pro rata entitlement from the
Executive’s final remuneration One day’s holiday will be calculated as 1/260th
of the Executive's basic annual salary.


--------------------------------------------------------------------------------


 
11.4
In the event that notice of termination of this Agreement is served by either
party, the Company may require the Executive to take any outstanding holiday
during this notice period.

 
12
Sickness and other absence

 
12.1
If the Executive is unable to attend at work by reason of sickness or injury or
any unauthorised reason the Executive must inform the Company as soon as
possible on the first day of absence (and in any event not later than 10:00 am
on the first day of absence) and, in the case of absence of uncertain duration,
the Executive must keep the Company regularly informed of the reason for the
Executive’s continued absence and the Executive’s likely date of return. The
Executive is expected to observe this rule very strictly since failure to do so
entitles the Company to stop payment in respect of each day the Executive fails
to notify the Company.

 
12.2
If the Executive’s absence, due to sickness or injury, is for less than 7 days,
on the Executive’s return to work the Executive shall be required to immediately
complete a self-certification form available from the Company. If the
Executive’s absence continues for more than 7 consecutive days (whether or not
working days) the Executive must provide the Company with a doctor’s certificate
from the seventh consecutive day of sickness or injury. This doctor’s
certificate must be provided to the Company promptly following the seventh
consecutive day of absence. If illness continues after the expiry of the first
certificate further certificates must be provided promptly to cover the whole
period of absence.

 
12.3
Subject to the Executive’s compliance with the Company’s sickness absence
procedures (as amended from time to time), the Company may in its sale and
absolute discretion pay full salary and contractual benefits during any period
of absence due to sickness or injury dependent on the length of the Executive’s
service as follows:

 
12.3.1
Continuous service of over one year and up to two years, 10 days at full pay;

 

12.3.2
Continuous service of over two years and up to five years, 3 months at full pay
and then 3 months at half pay;

 

12.3.3
Continuous service of over five years, 6 months at full pay.

 
The above will apply in any fifty two (52) week period (whether such absence is
continuous or intermittent). Any sums paid include Statutory Sick Pay due in
accordance with applicable legislation in force at the time of absence.
Thereafter the Company will pay Statutory Sick Pay or equivalent benefit to
which the Executive may be entitled subject to the Executive’s compliance with
the appropriate rules.
 

12.4
Whether absent from work or not, the Executive may be required to undergo a
medical examination by a Company doctor (at the Company’s expense) and the
Executive’s consent will be sought for a report to be sent to the Company.


--------------------------------------------------------------------------------


 

12.5
The payment of sick pay in accordance with this Clause 12.5 is without prejudice
to the Company’s right to terminate this Agreement prior to the expiry of the
Executive’s right to payments irrespective of the provisions of any permanent
health insurance.

 

12.6
In the event the Executive is incapable of performing the Executive’s duties by
reason of injuries sustained wholly or partly as a result of a third party’s
actions all payments made to the Executive by the Company of salary or sick pay
shall to the extent that compensation is recoverable from that third party
constitute loans to the Executive and shall be repaid when and to the extent
that the Executive shall recover compensation for loss of earnings from the
third party.

 

13
Garden leave

 

13.1
The Company reserves the right to require that the Executive does not attend the
Company premises or have contact with other staff or clients of the Company for
such period as the Company feels is reasonable. This includes any period or part
of any period during which the Executive is serving notice as set out in Clause
14 (referred to in this Agreement as Garden Leave).

 

13.2
The Executive will continue to owe all other duties and obligations (whether
express or implied including fidelity and good faith) during such period of
Garden Leave. During any period of Garden Leave the Executive shall continue to
receive full pay and benefits excluding any bonus.

 

13.3
In the event that the Executive is placed on Garden Leave the Company is
entitled to provide the Executive with no duties or such duties as the Company
shall in its absolute discretion determine. By placing the Executive on Garden
Leave, the Company will not be in breach of this Agreement or any implied duty
of any kind whatsoever nor will the Executive have any claim against the Company
in respect of any such action.

 
13.4
During any period of Garden Leave the Executive will remain readily contactable
and available for work. In the event that the Executive is not available for
work having been requested by the Company to do so, the Executive will,
notwithstanding any other provision of this Agreement, forfeit any right to
salary and contractual benefits.

 
13.5
During any period of Garden Leave the Company may require the Executive to
deliver up any Confidential Information or property of the Company and upon
instruction, delete any emails, spreadsheets or other Confidential Information
and the Executive will confirm the Executive’s compliance with this Clause 13.5
in writing if requested to do so by the Company.

 
13.6
During any period of Garden Leave the Company may require the Executive to take
any outstanding holiday entitlement.


--------------------------------------------------------------------------------


 
13.7
During any period of Garden Leave the Company may request that the Executive
resign from any directorships of the Company and the resignation shall not
constitute grounds for a claim for constructive dismissal. During any period of
Garden Leave the Company may remove the Executive from any office or the Board
of the Company.

 

14
Notice

 
14.1
If either party wishes to terminate the Executive’s employment, it should give
to the other 3 months’ notice in writing or any other period mutually agreed
between the Company and the Executive in any circumstances. This does not
preclude the Company from terminating the Executive’s employment without notice
in certain circumstances.

 
14.2
The Company reserves the right in its absolute discretion to give written notice
to terminate the Executive’s employment forthwith and to make a payment to the
Executive in lieu of salary for all or any unexpired part of the notice period.
For the avoidance of doubt, any payment in lieu made pursuant to this Clause 142
will not include any element in relation to:

 

 
(a)
any bonus or commission payments that might otherwise have been due to the
Executive during the period for which the payment in lieu is made; and

 

 
(b)
any payment in respect of benefits which the Executive would have been entitled
to receive during the period for which the payment in lieu is made; and

 

 
(c)
any payment in respect of any holiday entitlement that would have accrued during
the period for which the payment in lieu is made.

 
The Executive is required to mitigate any loss where this Agreement is
terminated in accordance with this Clause and any payment in lieu of notice may
be reduced to take account of mitigation or any failure to mitigate on the
Executive’s part.
 
14.3
The Executive employment may be terminated immediately without notice where the
Executive:

 

 
(a)
is guilty of gross misconduct which includes, but is not limited to, dishonesty,
fraud, theft, being under the influence of alcohol or drugs at work, causing
actual or threatening physical harm and causing damage to Company property;

 

 
(b)
is made bankrupt or makes any arrangement or composition with creditors;

 

 
(c)
commits a material or repeated breach or non-observance of the Executive’s
duties or any of the provisions of this Agreement or fail to observe the
directions of the Company;

 

 
(d)
is convicted of a criminal offence (other than an offence under the road traffic
legislation in the United Kingdom or elsewhere for which a non-custodial
sentence is imposed);


--------------------------------------------------------------------------------


 

 
(e)
becomes of unsound mind or a patient for the purpose of any statute relating to
mental health;

 

 
(f)
fails to reach performance requirements set by the Company after receiving a
written warning regarding the Executive’s performance from the Company;

 

 
(g)
acts in a manner which in the opinion of the Company, brings the Company into
disrepute or otherwise prejudices or is considered likely to prejudice the
reputation of the Company;

 

 
(h)
in the reasonable opinion of the Company is guilty of any serious negligence in
connection with or affecting the business or affairs of the Company;

 

 
(i)
is unfit to carry out the duties hereunder because of sickness, injury or
otherwise for an aggregate period of the weeks outlined in clause 12 in any
fifty two (52) week period even if, as a result of such termination, you would
or might forfeit any entitlement to benefit from sick pay under clause 12.3;

 

 
(j)
becomes prohibited by law from being a company director;

 

 
(k)
resigns as a director of the Company or any Group Company otherwise than at the
request of the Company;

 

 
(l)
is found personally liable for fraudulent or wrongful trading under sections 213
or 214 of the Insolvency Act 1986; or

 

 
(m)
is convicted of an offence under any statutory enactment or regulation relating
to insider dealing or market abuse.

 
14.4
Any delay or forbearance by the Company in exercising any right of termination
in accordance with Clause 14 will not constitute a waiver of such right.

 
14.5
The termination by the Company of the employment will be without prejudice to
any claim which the Company may have for damages arising from the Executive’s
breach of this Agreement.

 
15
Disciplinary, dismissal and grievance procedures

 
15.1
A copy of the Company’s disciplinary, dismissal and grievance procedures are set
out in the Staff Handbook (a copy of which has been provided to the Executive).
These procedures do not form part of the Executive's contract of employment.

 
15.2
Any grievance concerning the Executive’s employment should be taken up orally in
the first Instance with the Group Managing Director. If the grievance is not
resolved to the Executive’s satisfaction, the Executive should then refer to the
grievance procedure.

 
15.3
The Company reserves the right to suspend the Executive on full pay and benefits
at any time for a reasonable period to investigate any matter that it reasonably
believes the Executive may be or may have been involved.


--------------------------------------------------------------------------------


 
16
Confidential information and return of company property

 
16.1
For the purposes of this Clause and Clauses 13 and 17 Confidential Information
shall include, but not be limited to, information which is not already in the
public domain and which relates to any and all information (whether or not
recorded in documentary form or on computer disk or tape), which may be imparted
in confidence or which is of a confidential nature or which the Executive may
reasonably regard as being confidential or a trade secret, concerning the
business, business performance or prospective business, financial information or
arrangements, plans or internal affairs of the Company, any Group Company or any
of their respective customers including, without prejudice to the generality of
the foregoing, all client or customer lists, price sensitive information.,
technical information, reports, interpretations, forecasts, records, corporate
and business plans and accounts, business methods, financial details,
projections and targets, remuneration and personnel details, planned products,
planned services, marketing surveys, research reports, market share and pricing
statistics, budgets, fee levels, computer passwords, the contents of any
databases, tables, know how documents or materials, commissions, commission
charges, pricing policies and all information about research and development,
the Company’s or any Group Company’s suppliers’, customers’, and clients’ names,
addresses (including email), telephone, facsimile or other contact numbers and
contact names, the nature of their business operations, their requirements for
services supplied by the Company or any Group Company and all confidential
aspects of their relationship with the Company or any Group Company.

 
16.2
The Executive will not (except with the prior written consent of the Board)
except in the proper course of the Executive’s duties during the continuance of
this Agreement, or at any time thereafter:

 

 
(a)
disclose or use for the Executive’s own or for another’s purpose or benefit any
Confidential Information which the Executive may learn while in the employment
of the Company except as required by a court of law or any regulatory body or
that which may be in or become part of the public domain other than through any
act or default on the Executive’s part;

 

 
(b)
copy or reproduce in any form or by or on any media or device or allow others
access to copy or reproduce any documents (including without limitation letters,
facsimiles and memoranda), disks, memory devices, notebooks, tapes or other
medium whether or not eye-readable and copies thereof on which Confidential
Information may from time to time be recorded or referred to (Documents); or

 

 
(c)
remove or transmit from the Company or any Group Company’s premises any
Documents on which Confidential Information may from time to time be recorded.

 
16.3
Upon termination of the Executive’s employment for any reason by either party,
the Executive must immediately return to the Company all company property
including but not limited to documents, papers, records, keys, credit cards,
mobile telephone, computer and related equipment, security passes, accounts,
specifications, drawings, lists, correspondence, catalogues or the like relating
to the Company’s business which is in the Executive’s possession or under the
Executive’s control and the Executive must not take copies of the same without
the Company's express written authority.


--------------------------------------------------------------------------------


 
17
Restrictive covenants

 
17.1
For the purpose of this Clause the following expressions shall have the
following meanings:

 

 
Prospective Customer means any person, firm, company or other business who was
at the Termination Date negotiating with the Company or with any Group Company
with a view to dealing with the Company or any Group Company as a customer;

 

 
Restricted Business means the development of gaming systems or software
solutions for use by casinos, arcades or AWP operations;

 
Restricted Customers means any person, firm, company or other business who was
at any time in the twelve (12) month period ending with the Termination Date a
customer of the Company or any Group Company;
 
Restricted Period means the period of six (6) months from the Termination Date;
and
 
Termination Date means the date on which the Executive’s employment under this
Agreement terminates either due to the Executive or the Company terminating in
accordance with the terms of the Agreement or in breach of the terms of this
Agreement.
 
17.2
During the course of the Executive’s employment hereunder the Executive is
likely to obtain Confidential Information relating to the business of the
Company or any Group Company and personal knowledge and influence over clients,
customers and employees of the Company or any Group Company. The Executive
hereby agrees with the Company that to protect the Company's and any and all
Group Company’s business interests, customer connections and goodwill and the
stability of its or their workforce, that the Executive will not during the
Restricted Period (and in respect of Clauses 17.2(d) and (e) only, at any time)
unless agreed otherwise in accordance with Clause 17.3:

 

 
(a)
compete with the business of the Company or any Group Company either on the
Executive's own account or for any person, firm or company directly or
indirectly by having any dealings or transacting business in relation to
Restricted Business with any Restricted Customer or Prospective Customer of the
Company or Group Company and with whom the Executive personally and materially
dealt in respect of Restricted Business in the pursuance of the employment
hereunder in the six (6) months prior to the Termination Date;

 

 
(b)
compete with the business of the Company or any Group Company either on the
Executive’s own account or for any person, firm or company directly or
indirectly in relation to the supply of Restricted Business by soliciting or
endeavouring to solicit or entice the business or custom of any Restricted
Customer or Prospective Customer and with whom the Executive personally and
materially dealt in respect of Restricted Business in the pursuance of the
employment hereunder in the six (6) months prior to the Termination Date;


--------------------------------------------------------------------------------


 

 
(c)
either on the Executive’s own account or for any person, firm or company
directly or indirectly solicit or entice away or endeavour to solicit or entice
away any director or employee of the Company or any Group Company with whom the
Executive has had material personal dealings in the twelve (12) months prior to
the Termination Date;

 

 
(d)
from the Termination Date for the purpose of carrying on any trade or business
represent or allow the Executive to be represented or held out as having any
present association with the Company or any Group Company; and

 

 
(e)
from the Termination Date carry on any trade or business whose name incorporates
the word Octavian or any deviation or extension thereof which is likely or which
may be confused with the name of the Company or any Group Company.

 
17.3
The Employee shall be permitted to canyon any of the actions set out in Clause
17.2 above notwithstanding those provisions provided always that the Employee
has the prior written consent of the Company to his carrying on such actions and
the Employee complies in all respects with any terms and conditions set out in
that written consent.

 
17.4
While the restrictions set out in Clause 17.2 are considered by the parties to
be reasonable in all the circumstances, it is agreed that if anyone or more of
such restrictions shall either taken by itself or themselves together be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company but would be adjudged
reasonable if any particular restriction or restrictions were deleted or if any
part or parts of the wording thereof were deleted, restricted or limited in a
particular manner, then the restrictions set out in Clause 17.2 shall apply with
such deletions or restrictions or limitations as the case may be.

 
17.5
The restrictions contained in Clause 17.2 are held by the Company for itself and
on trust for any other Group Company and shall be enforceable by the Company on
their behalf or by any Group Company (at their request). The Executive shall
during the employment hereunder enter into direct agreements with any Group
Company whereby the Executive will accept restrictions in the same or
substantially the same form as those contained in Clause 17.2.

 
17.6
In the event that the Company exercises its rights and places the Executive on
Garden Leave under Clause 13 then the Restricted Period shall be reduced by any
period/s spent by the Executive on Garden Leave prior to the Termination Date.

 
17.7
During the Restricted Period the Executive shall provide a copy of the
restrictions contained at Clauses 16 and 17 to any employer or prospective
employer or any other party with whom the Executive becomes or will become
engaged or provide service or services to.


--------------------------------------------------------------------------------


 
18
Intellectual property

 
18.1
For the purpose of this Clause IPRs shall mean copyrights, patents, rights in
inventions, utility models, rights in know how, trade marks, service marks,
unregistered design rights, registered design rights, database rights,
semi-conductor topography rights and all other intellectual property rights
(whether or not registered and including registrations and applications for
registration) and all similar rights or forms of protection which may exist
anywhere in the world.

 
18.2
It is contemplated that the Executive may in the course of the Executive’s
employment with the Company create, author or originate (either alone or jointly
with others) software, inventions, or improvements, enhancements or
modifications to any inventions, technology or software (Inventions), or
databases, data, information, know how, software, literature, drawings, designs,
works, documents, publications and materials (in printed, electronic, or any
other media or form) (together with Inventions constituting Works).

 
18.3
The Executive will promptly disclose to the Company full details of any such
Inventions and provide further details, explanations and demonstrations as the
Company from time to time requests.

 

18.4
All IPRs subsisting in any Works shall be the exclusive property of the Company.

 

18.5
To the extent that such IPRs do not vest automatically in the Company by
operation of law, the Executive hereby assigns to the Company all future
copyright, unregistered design rights and database rights, and hereby agree to
assign to the Company all other future IPRs, which the Executive may own and
which may subsist in any Works for their full term of protection (including any
extensions, revivals and renewals) together with the right to sue and claim
remedies for past infringement.

 

18.6
To the extent permitted by law the Executive hereby irrevocably and
unconditionally waives in favour of the Company, its licensees and successors in
title, all current and future moral rights (or similar rights existing in any
part of the world) the Executive may have in respect of any Works.

 

18.7
Without prejudice to the generality of Clause 18.9, during the Executive’s
employment with the Company and thereafter, without limit in time, the Executive
shall at the request and expense of the Company promptly assist the Company:

 

(a)
to file, prosecute, obtain and maintain registrations and applications for
registration of any IPRs subsisting in, or protecting, any Works: and


--------------------------------------------------------------------------------


 

(b)
to commence and prosecute legal and other proceedings against any third party
for infringement of any IPRs subsisting in, or protecting, any Works and to
defend any proceedings or claims made by any third party that the use or
exploitation of any Works infringes the IPRs or rights of any third party.

 

18.8
The Executive shall not disclose the subject matter of any Inventions to any
person outside the Company without the prior consent of the Company. The
Executive acknowledges that any unauthorised disclosure of such subject matter
may prevent the Company from obtaining patent or registered intellectual
property protection for such Invention.

 

18.9
Subject to Clause 1810, during the Executive’s employment with the Company and
thereafter without limit in time the Executive shall at the request and expense
of the Company promptly execute and do all acts, matters, documents and things
necessary or desirable to give the Company the full benefit of the provision of
this Clause 18.

 

18.10
Nothing in this Clause 18 shall be construed, or have the effect of, restricting
the Executive’s rights under sections 39 to 43 (inclusive) of the Patents Act
1977 (as amended from time to time).

 

19
Gratuities

 
During the continuance of the employment hereunder the Executive:
 

(a)
shall not directly or indirectly procure accept or obtain for the Executive’s
own benefit (or for the benefit of any other person) any payment, rebate,
discount, commission, vouchers, gift, entertainment or other benefit outside the
normal course of business (Gratuities) from any third party in respect of any
business transacted (whether or not by the Executive) by or on behalf of the
Company or any Group Company;

 

(b)
shall observe the terms of any policy issued by the Company or any Group Company
in relation to Gratuities; and

 

(c)
shall, as soon as reasonably practicable, disclose or account to the Company or
any Group Company for any Gratuities received by the Executive (or any other
person on the Executive’s behalf or at the Executive’s instruction),

 
Provided that nothing in this Clause shall prevent the Executive from giving or
participating in entertainment or business practices which are customary in the
business in which the Company or any Group Company is involved from time to
time.


--------------------------------------------------------------------------------


 

20
Litigation assistance

 
20.1
During the term of this Agreement and at all times thereafter, the Executive
shall furnish such information and proper assistance to the Company or any Group
Companies as it or they may reasonably require in connection with litigation in
which it is or they are or may become a party. This obligation on the
Executive's behalf shall include, without limitation, meeting with the Company
or any Group Company's legal advisors, providing witness evidence, both in
written and oral form, and providing such other assistance in the litigation
that the Company or any Group Company's legal advisors in their reasonable
opinion determine. The Company shall reimburse the Executive for all reasonable
out of pocket expenses incurred by the Executive in furnishing such information
and assistance. Such assistance shall not require the Executive to provide
assistance for more than five (5) days in any calendar month. For the avoidance
of doubt the obligations under this Clause 20 shall continue notwithstanding the
termination of this Agreement.

 
21
Collective agreements

 

 
There are no collective agreements which directly affect the Executive’s terms
and conditions of employment.

 
22
Data protection

 
22.1
For the purposes of this Clause the following expressions shall have the
following meanings:

 

 
Personal Data means data which relate to a living individual who can be
identified from those data or from those data and other information which is in
the possession of, or is likely to come into the possession of, the data
controller and includes any expression of opinion about the individual and any
indication of the intentions of the data controller or any other person in
respect of the individual.

 

 
Sensitive Personal Data means personal data consisting of information as to
racial or ethnic origin, political opinions, religious beliefs or other beliefs
of a similar nature, membership of a trade union (within the meaning of the
Trade Union & Labour Relations (Consolidation) Act 1992), physical or mental
health or condition, sexual life, the commission or alleged commission of any
offence or any proceedings for any offence committed or alleged to have been
committed, including the disposal of such proceedings or the sentence of any
Court in such proceedings.

 
22.2
For the purposes of the Data Protection Act 1998 by signing this Agreement the
Executive gives the Executive’s consent to the holding and processing of
Personal Data and Sensitive Personal Data relating to the Executive by the
Company and any Group Company for all purposes relating to the performance of
this Agreement including but not limited to:


--------------------------------------------------------------------------------


 

(a)
administering and maintaining personnel records;

   

(b)
paying and reviewing salary and other remuneration and benefits;

   

(c)
undertaking performance appraisals and reviews;

   

(d)
maintaining sickness and other absence records;

   

(e)
taking decisions as to the Executive's fitness for work;

   

 
(f)
providing references and information to future employers, and if necessary, to
governmental and quasi governmental bodies for social security and other
purposes and to HM Revenue & Customs and National Insurance Contributions
Office;

 

 
(g)
providing the names of employees to the Central Arbitration Committee if
requested to do so;

 

 
(h)
providing information to the future buyers and potential future buyers of the
Company or any other Group Companies or of the business(es) in which the
Executive works;

 

 
(i)
transferring information about the Executive to a country or territory outside
the EEA;

 

 
(j)
providing and administering benefits (including if relevant, pension, life
assurance, permanent health insurance and medical insurance); and

 

 
(k)
the monitoring of communications via the Company’s systems.

 
22.3
A copy of the Company’s policy on employee monitoring is set out in the Staff
Handbook (a copy of which has been provided to the Executive) and the Executive
hereby consents to the Company monitoring the Executive for the purposes
specified therein.

 
23
Third party rights

 
Save in respect of any rights conferred by this Agreement on any Group Company
(which such Group Company shall be entitled to enforce), a person who is not a
party to this Agreement may not under the Contracts (Rights of Third Parties)
Act 1999 enforce any of the terms contained within this Agreement.


--------------------------------------------------------------------------------


 

24
Group companies

 
In this Agreement Group Company means a subsidiary or affiliate and any other
company which is for the time being a holding company of the Company or another
subsidiary or affiliate of any such holding company (as defined in sections
474(1), 1159 and 1162 of the Companies Act 2006) and Group Companies will be
interpreted accordingly.
 
25
Board

 

 
In this Agreement Board means the board of directors of the Company from time to
time or any duly authorised committee of the board of directors of the Company
or an officer nominated by the board of directors as its representative for the
purposes of this Agreement.

 
26
Entire agreement

 

 
These terms and conditions constitute the entire agreement between the parties
and supersede any other agreement whether written or oral previously entered
into.

 
27
Jurisdiction and choice of law

 

 
This Agreement shall be governed by and interpreted in accordance with the laws
of England and the parties to this Agreement submit to the exclusive
jurisdiction of the English Courts in relation to any claim, dispute or matter
arising out of or relating to this Agreement.

 
28
Notices

 

 
Any notices with respect to this Agreement shall be in writing and shall be
deemed given if delivered personally (upon receipt), sent by facsimile (which is
confirmed) or sent by first class post addressed, in the case of the Company, to
its registered office and in the Executive’s case addressed to the Executive’s
address last known to the Company.

 

--------------------------------------------------------------------------------


 
Executed as a Deed by
)
sign here: /s/ H. Brenninkmeijer
Octavian International Limited
)
 Director
acting by:
)
print name: H.Brenninkmeijer
         
sign here:
   
Director/Secretary
   
print name:



Signed as a Deed by
)
sign here: /s/ O.P. Moffitt
Owen Peter Moffitt
)
 
In the presence of
)
print name: O.P. Moffitt
     
Witness signature:
 
/s/ David Bygrave
   
David Bygrave
Witness address:
 
Fox HillEnd
   
Brick Hill
   
Chobham
   
Surrey
   
G024 8TH
   
Chartered Accountant




--------------------------------------------------------------------------------

